EXHIBIT32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Stratum Holdings, Inc. (the “registrant”) on Form 10-K for the year ended December 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, D. Hughes Watler, Jr., Chief Financial Officer of the registrant, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of this Sarbanes Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. /s/ D. Hughes Watler, Jr. D. Hughes Watler, Jr. Chief Financial Officer March 23, 2012
